ORDER
MICHAEL A. LUCIANO, formerly of LIVINGSTON, who was admitted to the bar of this State in 1984, having been disbarred by the Court on May 12, 2014, for the knowing misappropriation of client funds, and the Court thereafter on respondent’s motion for reconsideration, having remanded the matter to the special ethics master for a hearing at which respondent could present additional proofs of his defense that the funds at issue in the Cox matter were a gift to respondent, as well as evidence pertaining to. respondent’s credibility;
And the special ethics master having conducted said hearing and having submitted to the Disciplinary Review Board his supplemental report with the findings of fact and conclusions of law based on the additional proofs;
*158And the Disciplinary Review Board thereafter having filed a supplemental decision with the Court (DRB 16-077), accepting the credibility determinations of the special ethics master and finding that in the aggregate, the record lacks clear and convincing evidence that respondent knowingly misappropriated client funds, and having recommended to the Court that the formal ethics complaint be dismissed and that respondent be reinstated to the practice of law;
And good cause appearing;
It is ORDERED that the disbarment Order filed May 12, 2014 is hereby vacated, and the formal complaint in District Docket No. XIY-2010-0029E is dismissed; and it is further
ORDERED that MICHAEL A. LUCIANO is reinstated to the practice of law, effective immediately.